UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-7657



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TAMMIE DESCHELL DIGGS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-48-P, CA-96-55-3-P)


Submitted:   July 22, 1997             Decided:     September 3, 1997


Before HALL and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tammie Deschell Diggs, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions in which the United

States is a party have sixty days within which to file in the dis-

trict court notices of appeal from judgments or final orders. Fed.
R. App. P. 4(a)(1). The only exceptions to the appeal period are

when the district court extends the time to appeal under Fed. R.

App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.
4(a)(6).

     The district court entered its order on May 3, 1996; Appellant

gave her notice of appeal and motion to extend the appeal period to

prison officials on October 11, 1996, which is beyond the sixty-day

appeal period. Although the district court granted Appellant's

motion to file a late appeal, we find that the district court did

not have authority to do so because the motion was filed more than

thirty days after the expiration of the appeal period. See Fed. R.

App. P. 4(a)(5).   Moreover, as Appellant failed to explain in her

motion why she did not timely appeal the May 3 order, we find that

there was no basis for reopening the appeal period under Fed. R.

App. P. 4(a)(6).

     Appellant's failure to note a timely appeal or properly obtain

an extension of the appeal period leaves this court without juris-

                                 2
diction to consider the merits of Appellant's appeal. We therefore

deny Appellant's motion for appointment of counsel, deny a certif-

icate of appealability, and dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  3